Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2018

                                      No. 04-18-00317-CV

                                     Teresa M. FAYETTE,
                                           Appellant

                                                v.

                              Luciano REYES and ABC Trucking,
                                         Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on September 5, 2018. See TEX.
R. APP. P. 35.1. After the due date, court reporter Letitia Moncivais filed a first notification of
late reporter’s record. She requested an extension of time to file the record until October 5,
2018.
        The request is GRANTED. The reporter’s record is due on October 5, 2018. See id. R.
35.3(c) (limiting an extension in an ordinary appeal to thirty days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court